Case 9:20-cv-81205-RAR Document 688 Entered on FLSD Docket 08/13/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 20-cv-81205-RAR

   SECURITIES AND EXCHANGE
   COMMISSION,

          Plaintiff,

   v.

   COMPLETE BUSINESS SOLUTIONS
   GROUP, INC. d/b/a PAR FUNDING, et al,

          Defendants.


                       MOTION TO WITHDRAW AS COUNSEL FOR
                                 LISA MCELHONE


         Michael F. Bachner, Esq., respectfully moves to withdraw as counsel for Defendant Lisa

  McElhone. In support of this request, Mr. Bachner states as follows:

         1. Ms. McElhone is presently represented by Alan Futerfas, Esq. I was retained to work

             with Mr. Futerfas. Ms. McElhone is no longer requires my services in the case.

         2. In accordance with Local Rule 11.1(d)(3), I have notified Ms. McElhone both orally

             and via email of my intention to withdraw as counsel. I have also notified the SEC and

             co-counsel of my intention to withdraw as counsel. The address of co-counsel for Ms.

             McElhone appears below.

         WHEREFORE, Michael Bachner, Esq., respectfully requests entry of an Order granting

  his motion to withdraw as counsel for Lisa McElhone. A proposed Order has been attached for

  Your Honor’s convenience.


  Dated: August 13, 2021                      Respectfully Submitted,
Case 9:20-cv-81205-RAR Document 688 Entered on FLSD Docket 08/13/2021 Page 2 of 2




                                               Michael F. Bachner, Esq.
                                               Attorney for Lisa McElhone
                                               39 Broadway, Suite 1610
                                               New York, New York 10006
                                               (212) 344-7778 (office)
                                               (212) 344-7774 (fax)
                                               (917) 225-9276 (mobile)
                                               mb@bhlawfirm.com (email)

                                               By: /s/ Michael Bachner
                                               MICHAEL BACHNER
                                               ADMITTED PRO HAC VICE

                                               ALAN FUTERFAS, Esq.
                                               Attorney for Lisa McElhone
                                               565 Fifth Avenue
                                               New York, NY 10017

                                               GRAYROBINSON, P.A.
                                               Local Counsel for Lisa McElhone
                                               333 S.E. 2d Avenue, Suite 3200
                                               Miami, Florida 33131
                                               Telephone: (305) 416-6880
                                               Facsimile: (305) 416-6887
                                               joel.hirschhorn@gray-robinson.com

                                               By: /s/ Joel Hirschhorn
                                               JOEL HIRSCHORN, ESQ
                                               Florida Bar No. 104573

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this this 13th day of 2021, the foregoing Motion to
  Withdraw as Counsel for Lisa was served in accordance with the Federal Rules of Civil
  Procedure and/or the Local Rules of the United States District Court for the Southern District of
  Florida upon the attorneys for the Plaintiff in the above-entitled action by electronic mail with
  hard copies made available by mail upon request.

                                                       /s/ Michael F. Bachner
                                                       MICHAEL F. BACHNER




                                                  2
